Case: 21-20335     Document: 00516333904          Page: 1    Date Filed: 05/26/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 26, 2022
                                   No. 21-20335                          Lyle W. Cayce
                                                                              Clerk

   Dana Bailey,

                                                            Plaintiff—Appellant,

                                       versus

   KS Management Services, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-59


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:
          This is the third time we have been asked to consider whether a
   particular district court can deny discovery rights protected by the Federal
   Rules of Civil Procedure because, in the district court’s view, that discovery
   is unnecessary. We have twice held no. Miller v. Sam Houston State Univ.,
   986 F.3d 880 (5th Cir. 2021); McCoy v. Energy XXI GOM, LLC, 695 F. App’x
   750 (5th Cir. 2017) (per curiam). Today we so hold a third time.
Case: 21-20335      Document: 00516333904           Page: 2   Date Filed: 05/26/2022




                                     No. 21-20335


                                          I.
          Plaintiff-Appellant Dana Bailey worked for KS Management Services,
   LLC (“KSM”) from March 24, 2014 until March 8, 2019. She was hired as
   a nurse and promoted to nurse coordinator in September 2016. She resigned
   from the nurse coordinator position and returned to her role as a nurse in
   March 2018. She was terminated from that role one year later.
          On January 7, 2020, Bailey sued KSM under the Age Discrimination
   in Employment Act (“ADEA”), claiming that KSM engaged in unlawful age
   discrimination and retaliation. The next day, January 8, the district court
   entered an order setting the date for an initial pretrial conference. That order
   instructed the parties to exchange initial disclosures but ordered that “[n]o
   interrogatories, requests for admission, or depositions . . . be done without
   court approval.”
          On January 9, 2020, the district court entered an “Order for
   Disclosure.” The order requires the company to furnish certain information
   (e.g., the worker’s emails), and it requires the worker to furnish certain other
   information (e.g., a list of others who can corroborate the worker’s allegations
   of mistreatment). The order concludes:




   The order thus purports to create a one-size-fits-all system of rough justice;
   it both recognizes that particular requirements might be inapplicable and




                                          2
Case: 21-20335      Document: 00516333904               Page: 3   Date Filed: 05/26/2022




                                     No. 21-20335


   threatens to “crush[]” discovery efforts that run afoul of the district court’s
   expectations. Both parties (understandably) attempted to comply with it.
          The district court held its initial pretrial conference on September 10,
   2020. It then entered an order permitting KSM to move for summary
   judgment by September 16 and Bailey to respond by October 2. But it
   declined to authorize any discovery other than the initial disclosures
   compelled by the “Order on Disclosure.” KSM moved for summary
   judgment on September 15.
          The next day, Bailey filed an unopposed motion to extend time to
   respond to KSM’s motion for summary judgment, noting she “need[ed] to
   do discovery (requests for production, depositions, etc.),” but had so far
   been barred by the court’s January 8 order, which prohibited such discovery.
   She requested additional time so that KSM could respond to her requests for
   production,    and   then    so    she       could     “take   depositions”   and
   “have . . . adequate time to review said production and respond.” The court
   denied the motion.
          Bailey next filed an unopposed Rule 56(d) motion to defer
   consideration of KSM’s summary-judgment motion and allow time for
   Bailey to take discovery, or in the alternative to deny KSM’s motion. See
   Fed. R. Civ. P. 56(d). She argued she was unable to “present facts
   (through supporting documents not accessible to her) essential to justify her
   opposition to certain allegations made by KSM” in its motion.
          The court declined to rule on the 56(d) motion and instead entered a
   discovery order with three instructions. First, the court ordered there would
   be “no further discovery until Dana Bailey is deposed by October 15, 2020.”
   Second, the court said it would consider other discovery requests—but only
   after Bailey’s deposition. Third, the court suspended the deadline for Bailey
   to respond to KSM’s summary-judgment motion.




                                            3
Case: 21-20335      Document: 00516333904           Page: 4    Date Filed: 05/26/2022




                                     No. 21-20335


          October 15 came and went, and KSM elected not to depose Bailey.
   After the October 15 deadline passed, Bailey filed a motion asking permission
   to depose three witnesses to gather evidence needed to respond to KSM’s
   summary-judgment motion. The court denied the motion without
   explanation and ordered Bailey to respond to the summary-judgment motion
   by October 30.
          On October 27, Bailey filed a supplement to her Rule 56(d) motion,
   again asking the court to defer consideration of KSM’s summary-judgment
   motion and allow Bailey to conduct discovery, or alternatively, deny KSM’s
   motion. Again, Bailey explained that she was unable to “properly and fully
   respond to the claims and allegations made in KSM’s MSJ” without
   conducting discovery. The court denied the Rule 56(d) motion and
   supplement—again without explanation—and maintained its deadline for
   Bailey to respond to the pending summary-judgment motion.
          Bailey filed her response to KSM’s motion for summary judgment.
   The district court granted KSM’s motion and entered final judgment for
   KSM. Bailey timely appealed.
                                           II.
          We review a district court’s denial of a Rule 56(d) motion for abuse of
   discretion. See Prospect Cap. Corp. v. Mut. of Omaha Bank, 819 F.3d 754, 757
   (5th Cir. 2016). Rule 56(d) provides:
          If a nonmovant shows by affidavit or declaration that, for
          specified reasons, it cannot present facts essential to justify its
          opposition, the court may: (1) defer considering the motion or
          deny it; (2) allow time to obtain affidavits or declarations or
          take discovery; or (3) issue any other appropriate order.
   Fed. R. Civ. P. 56(d). Summary judgment is appropriate only where “the
   plaintiff has had a full opportunity to conduct discovery.” McCoy v. Energy




                                           4
Case: 21-20335      Document: 00516333904           Page: 5    Date Filed: 05/26/2022




                                     No. 21-20335


   XXI GOM, L.L.C., 695 F. App’x 750, 758–59 (5th Cir. 2017) (per curiam)
   (emphasis omitted) (quoting Brown v. Miss. Valley State Univ., 311 F.3d 328,
   333 (5th Cir. 2002)). And Rule 56(d) permits “further discovery to safeguard
   non-moving parties from summary judgment motions that they cannot
   adequately oppose.” Curtis v. Anthony, 710 F.3d 587, 594 (5th Cir. 2013)
   (quotation omitted).
          To win relief, the Rule 56(d) movant must make two showings. She
   first must show (A) that “additional discovery will create a genuine issue of
   material fact.” Jacked Up, L.L.C. v. Sara Lee Corp., 854 F.3d 797, 816 (5th
   Cir. 2017) (quotation omitted). Then she must show (B) that she “diligently
   pursued discovery.” Id. (quotation omitted). Bailey made both showings, and
   the district court abused its discretion in holding otherwise.
                                          A.
          A Rule 56(d) movant first must demonstrate that additional discovery
   will create a genuine issue of material fact. See Smith v. Reg’l Transit Auth.,
   827 F.3d 412, 422–23 (5th Cir. 2016). “More specifically, the non-moving
   party must set forth a plausible basis for believing that specified facts,
   susceptible of collection within a reasonable time frame, probably exist and
   indicate how the emergent facts, if adduced, will influence the outcome of
   the pending summary judgment motion.” Id. at 423 (quoting Am. Family Life
   Assurance Co. v. Biles, 714 F.3d 887, 894 (5th Cir. 2013)). “The nonmovant
   may not simply rely on vague assertions that discovery will produce needed,
   but unspecified, facts.” Id. (quoting Washington v. Allstate Ins. Co., 901 F.2d
   1281, 1285 (5th Cir. 1990)). Our court “generally assesses whether the
   evidence requested would affect the outcome of a summary judgment
   motion” and has found an abuse of discretion “where it can identify a specific
   piece of evidence that would likely create a material fact issue.” Id. Bailey has




                                          5
Case: 21-20335      Document: 00516333904           Page: 6   Date Filed: 05/26/2022




                                     No. 21-20335


   identified such evidence for (1) her age-discrimination claim, and (2) her
   retaliation claim.
                                          1.
          To establish a prima facie case of age discrimination, Bailey must show
   that she was fired, was qualified for the position, was within the protected
   class at the time she was fired, and was replaced by someone outside the
   protected class, replaced by someone younger, or otherwise discharged
   because of her age. Rachid v. Jack in the Box, Inc., 376 F.3d 305, 309 (5th Cir.
   2004). Bailey argues she suffered discrimination in two instances: First, she
   argues age discrimination caused her constructive discharge from the nurse
   coordinator position. Second, she argues age discrimination caused her
   eventual termination from her position as a nurse.
                                          a.
          We start with Bailey’s constructive discharge from the nurse
   coordinator role. As part of her prima facie case, Bailey must establish she
   was replaced in that position by someone outside her protected class. The
   district court concluded she was not. But the parties disagreed on this point.
   Bailey says “she was replaced by Tamara Ballew and then Paul Chavez, both
   of whom are younger than Bailey and outside of her protected class[.]” KSM
   said, and the district court agreed, that those two individuals “only assisted
   with answering the telephones,” and the “nurse coordinator position
   remained unfilled until Oluwatoyin Clay, 57, was promoted to it.”
          The district court rested its conclusion on KSM’s summary-judgment
   motion and the Declaration of Denise Backus. Backus explained that the
   nurse coordinator position “was not filled after Bailey’s resignation because
   the ASC patient census did not dictate a need for the position.” Backus
   further explained that after Bailey resigned from the nurse coordinator
   position in March 2018, KSM didn’t replace Bailey until January 2019 when




                                          6
Case: 21-20335       Document: 00516333904           Page: 7     Date Filed: 05/26/2022




                                      No. 21-20335


   it “determined the RN Coordinator position was again needed because the
   ASC patient census had greatly increased.” In other words, Ballew and
   Chavez didn’t replace Backus—they just absorbed some of her duties until
   KSM decided a proper replacement was needed.
          Bailey argued this assertion was “solely being supported by an
   unchallenged affidavit and absolutely no actual documentary evidence, even
   though specific documents, i.e. ASC patient censuses, are being referenced.”
   She requested discovery of the ASC patient censuses and “other documents
   related to the alleged suspension and subsequent reinstatement of the Nurse
   Coordinator position,” as well as an opportunity to depose Backus. If Bailey
   was in fact replaced in the nurse coordinator position by someone younger or
   outside her protected class, that would alter the district court’s conclusion
   that she could not establish a prima facie case of age discrimination. This is
   the sort of specific evidence likely to create a material fact issue, see Biles, 714
   F.3d at 894, and the district court abused its discretion by forbidding
   discovery on this point.
                                           b.
          Second, Bailey claims age discrimination was the reason she was fired
   from her position as a nurse. Although the parties again disputed whether
   Bailey was replaced by a younger nurse, the district court assumed Bailey had
   established a prima facie case and shifted the burden to KSM to supply a
   legitimate nondiscriminatory reason for the discharge. KSM said Bailey was
   fired because she was counseled for performance concerns and responsible
   for “two serious patient medication administration errors in 2018 and 2019.”
          Bailey sought comparator evidence to show KSM’s given reason was
   pretextual. See Rachid, 376 F.3d at 312 (if defendant “articulate[s] a
   legitimate, non-discriminatory reason . . . plaintiff must then offer sufficient
   evidence” showing defendant’s reason is “a pretext for discrimination”);




                                            7
Case: 21-20335      Document: 00516333904           Page: 8   Date Filed: 05/26/2022




                                     No. 21-20335


   Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001) (plaintiff
   “may establish pretext” through “evidence of disparate treatment”). KSM
   admitted there were other employees who had made medication
   administration errors and been counseled. And Bailey sought documentation
   of those incidents to determine whether those “other employees are similarly
   situated to Bailey, if they are not in Bailey’s protected class, or if they were
   treated more favorably than Bailey.” If that evidence were to suggest “a
   discriminatory motive more likely motivated” KSM’s decision to fire Bailey,
   Wallace, 271 F.3d at 220 (quotation omitted), it would create a triable fact
   issue. But the district court did not address the possibility that Bailey might
   be able to use this comparator evidence to show disparate treatment. Its
   refusal to permit any discovery on this issue was likewise an abuse of
   discretion.
                                          2.
          To make a prima facie showing of retaliation under the ADEA, Bailey
   must show that she engaged in a protected activity, suffered an adverse
   employment action, and that a causal link connects them. Heggemeier v.
   Caldwell Cnty., 826 F.3d 861, 869 (5th Cir. 2016). Bailey claims that KSM
   engaged in unlawful retaliation after she reported age discrimination
   internally and filed a Charge of Discrimination with the EEOC and TWC.
   The district court found that Bailey could not establish a causal link: It
   concluded there was “no evidence of a causal connection” between Bailey’s
   protected activities and her ultimate termination, and that the “sole
   ‘evidence’ that Bailey gives is a record of her complaints against Baron and a
   report of her fears of retaliation.”
          But Bailey pointed to the specific category of evidence she needed to
   establish the causal connection: She argued Baron fabricated allegations
   against her in retaliation for her complaints. And she argued those fabricated




                                          8
Case: 21-20335      Document: 00516333904          Page: 9    Date Filed: 05/26/2022




                                    No. 21-20335


   allegations led to her eventual termination. She requested permission to
   depose Baron and sought discovery of correspondence discussing the
   (allegedly fabricated) incidents. Her goal was to “delve into the discrepancies
   created by Defendant’s production that directly involve Ms. Baron and call
   into question Ms. Baron’s motives.” It was an abuse of discretion for the
   district court to deny Bailey the opportunity to conduct discovery on this
   issue, and then fault her for having “no evidence of a causal connection”
   between her protected activity and the adverse employment actions.
                                         B.
          Bailey must also demonstrate she has “diligently pursued discovery”
   to show her entitlement to relief under Rule 56(d). Jacked Up, 854 F.3d at
   816 (quotation omitted). She has made that showing here.
          From the start of this litigation, Bailey sought discovery as soon as the
   opportunity arose. Before the district court held its initial conference, two
   obstacles stood in Bailey’s way: First was Rule 26, which prohibited her from
   seeking discovery until after the initial conference. See Fed. R. Civ. P.
   26(d)(1) (“A party may not seek discovery from any source before the parties
   have conferred as required by Rule 26(f)[.]”); Fed. R. Civ. P. 26(f)
   (providing instructions for initial conference). Second was the district
   court’s January 8 order, which prohibited any “interrogatories, requests for
   admission, or depositions . . . without court approval.”
          The district court held its initial conference on September 10, 2020,
   removing the first obstacle. But the second obstacle remained: Bailey could
   not conduct further discovery without court approval. KSM moved for
   summary judgment on September 15. On September 16, Bailey moved to
   extend time to respond to the MSJ and requested the court’s permission to
   conduct further discovery. The very next day, the court denied that motion
   without explanation.




                                          9
Case: 21-20335     Document: 00516333904            Page: 10   Date Filed: 05/26/2022




                                     No. 21-20335


          On September 23, Bailey tried again: She filed her Rule 56(d) motion
   to defer consideration of the MSJ and allow her time to take discovery. She
   explained the discovery she sought and why she sought it. Again the court
   denied the request quickly and without explanation, ordering that there
   would be “no further discovery until Dana Bailey is deposed by October 15,
   2020,” and that it might “consider other discovery requests after Bailey has
   told her side under oath.”
          After the October 15 deadline passed and KSM declined to depose
   her, Bailey again moved to take depositions. That motion, too, was denied
   quickly and without explanation. Bailey then filed the supplement to her Rule
   56(d) motion, again asking the court to allow her to conduct further
   discovery. The court denied the Rule 56(d) motion and supplement the next
   day—again without explanation.
          Bailey’s repeated requests for court permission to conduct discovery
   show anything but a lack of diligence. KSM’s only response is that the district
   court “may have reasonably concluded Bailey did not diligently pursue
   discovery” because she never was deposed. But KSM does not point to any
   case where this court has held a movant lacked diligence solely because she
   was never deposed. In other cases where we’ve found a lack of diligence, it
   was because the movant failed to conduct discovery during a period in which
   it was permitted to do so. See, e.g., Leatherman v. Tarrant Cnty. Narcotics
   Intelligence & Coordination Unit, 28 F.3d 1388, 1397 (5th Cir. 1994) (movant
   “undertook no discovery . . . for more than one year”); Jacked Up, 854 F.3d
   at 816 (movant “did not move to compel production of these documents
   during the discovery period”); Beattie v. Madison Cnty. Sch. Dist., 254 F.3d
   595, 606 (5th Cir. 2001) (“Beattie became aware that she needed to depose
   school board members . . . [and had] sixteen days before the end of discovery
   to seek an extension. Instead, she waited until after defendants had filed their
   motion for summary judgment.”). Here, by contrast, there was no discovery



                                         10
Case: 21-20335      Document: 00516333904           Page: 11   Date Filed: 05/26/2022




                                     No. 21-20335


   period at all—Bailey had no opportunity to conduct discovery absent court
   approval. She promptly and repeatedly sought such approval. That her
   requests were repeatedly denied does not reveal a lack of diligence on her
   part.
                                         III.
           Bailey also asks us to reassign her case to a different judge upon
   remand. Our court’s power to reassign cases on remand “is an extraordinary
   one” and “is rarely invoked.” Miller, 986 F.3d at 892 (quotation omitted).
   To determine whether reassignment is warranted, this court has applied two
   tests. The first, more stringent test considers:
           (1) whether the original judge would reasonably be expected
           upon remand to have substantial difficulty in putting out of his
           mind or her mind previously-expressed views or findings
           determined to be erroneous or based on evidence that must be
           rejected, (2) whether reassignment is advisable to preserve the
           appearance of justice, and (3) whether reassignment would
           entail waste and duplication out of proportion to any gain in
           preserving the appearance of fairness.
   In re DaimlerChrysler Corp., 294 F.3d 697, 700–01 (5th Cir. 2002) (quotation
   omitted). The second, more lenient test looks at whether the judge’s role
   “might reasonably cause an objective observer to question the judge’s
   impartiality.” Id. at 701 (quotation omitted).
           We are not persuaded that reassignment is necessary under either test.
   That said, we have now entertained a series of appeals from this same district
   court involving similar discovery orders. And this is the third time we have
   reversed. In McCoy, the district court denied almost all discovery requests
   and “permitted only the deposition of [the plaintiff]” and disclosure of a
   limited number of documents. McCoy, 695 F. App’x at 753. We reversed,




                                          11
Case: 21-20335      Document: 00516333904             Page: 12   Date Filed: 05/26/2022




                                       No. 21-20335


   noting the court below had abused its discretion by “refusing to allow [the
   plaintiff] to conduct sufficient discovery.” Id. at 759.
          In Miller, we reviewed a “strikingly similar” discovery plan and
   expressed a “sense of déjà vu.” Miller, 986 F.3d at 891. There too, the same
   district judge permitted only the plaintiff to be deposed and denied the
   plaintiff the opportunity to depose any witnesses before summary-judgment
   briefing was complete. We again reversed, concluding the court below had
   abused its discretion and that its “discovery restrictions suffocated any
   chance for [the plaintiff] fairly to present her claims.” Id. at 892.
          Today, it is “déjà vu all over again.” United States v. Lee, 966 F.3d
   310, 323 (5th Cir. 2020) (quoting Yogi Berra). And we reverse. Again. But we
   trust that the district court will heed the Federal Rules and the mandates of
   our precedent.
                                   *        *         *
          We REVERSE the order denying plaintiff’s Rule 56(d) motion and
   supplement, VACATE the order granting summary judgment to KSM, and
   REMAND for further proceedings consistent with this opinion.




                                           12